ACCEPTED
                                                                                                         03-12-00335-CV
                                                                                                                3835702
                                                                                               THIRD COURT OF APPEALS
                                                                                                          AUSTIN, TEXAS
                                                                                                    1/20/2015 5:28:28 PM
                                                                                     Terry L.  Scarborough
                                                                                                       JEFFREY D. KYLE
                                                                                                                  CLERK
                                                                                         Founding Partner
                                                                                   Direct: (512) 487-4006
                                                                            tscarborough@hslawmail.com
                                                                                  RECEIVED IN
                                                                             3rd COURT OF APPEALS
                                                                                 AUSTIN, TEXAS
                                                                             1/20/2015 5:28:28 PM
                                         January 20, 2015                      JEFFREY D. KYLE
                                                                                     Clerk

Via E-Filing
The Hon. Jeffrey D. Kyle
Clerk, Third Court of Appeals
P.O. Box 12547
Austin, TX 78711-2547

       Re:     No. 03-12-00335-CV, Texas Commission on Environmental Quality & Waste
               Control Specialists, LLC v. Sierra Club.

Dear Mr. Kyle:

       Waste Control Specialists, L.L.C. does not intend to respond to Sierra Club’s motion for
rehearing en banc unless the Court requests a response.

       Thank you for your attention to this matter.


                                               Respectfully submitted,

                                               HANCE SCARBOROUGH, LLP
                                               400 W. 15th Street, Ste. 950
                                               Austin, Texas 78701
                                               Telephone: (512) 479-8888
                                               Facsimile: (512) 482-6891

                                               By: /s/Terry L. Scarborough______________
                                                   Terry L. Scarborough
                                                   State Bar No. 1771600
                                                   V. Blayre Peña
                                                   State Bar No. 24050372
                                                   Attorneys for Waste Control Specialists LLC


cc: via e-service
        Marisa Perales, marisa@lf-lawfirm.com, Attorney for Sierra Club
        Pam Giblin, pam.giblin@bakerbotts.com, Attorney for WCS
        Anthony Grigsby, anthony.grigsby@texasattorneygeneral.gov, Attorney for TCEQ


     400 W. 15th Street, Suite 950 - Austin, TX 78701 - Tel: (512) 479-8888 - Fax: (512) 482-6891
                                    Other Offices – Washington, D.C.